Title: To James Madison from Josiah Meigs, 20 September 1815
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        General Land-Office September 20. 1815.
                    
                    By the Act of May 20, 1812, the Surveyor General, under the direction of the President of the United States, is authorised & required to designate &c the Western & Northern Boundaries of the State of Ohio.
                    As this act contemplates the decision of the ultimate boundaries, on two sides, of an independent State, it is desirable that it should be done in such a solemn and scientific manner as to preclude all doubt and dispute as to its accuracy.
                    Permit me to suggest that the employment of Andrew Ellicott in this business would be useful.
                    The Act allows a compensation which is not adequate to the service required. It is probable that Congress will, on a reconsideration of the Act,

make such provision in this case, as its importance demands. I have the honour to be very respectfully Yours
                    
                        Josiah Meigs.
                    
                